Citation Nr: 0206642	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  

(The issue of entitlement to service connection for low back 
disability will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran had active duty service from August 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for left ankle disability and found no new and 
material evidence to reopen a claim of entitlement to service 
connection for low back disability.  A notice of disagreement 
as to the low back disability claim was received in July 
1998.  In that communication, the veteran also set forth 
contentions regarding right ankle disability, but not left 
ankle disability.  A statement of the case addressing only 
the low back claim was issued in March 1999, and a 
substantive appeal was received in May 1999.  

By rating decision in March 1999, the RO found no new and 
material evidence to reopen the veteran's right ankle 
disability claim.  In the May 1999 substantive appeal on the 
low back claim, the veteran also made reference to an ankle 
injury or injuries, but he did not specify which ankle.  This 
matter is referred to the RO for clarification and any 
necessary action. 

The Board is undertaking additional development of the issue 
of entitlement to service connection for low back disability 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  Service connection for residuals of a low back sprain was 
denied by rating decision in August 1975; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence received since the August 1975 rating decision 
bears directly and substantially upon the matter at hand, and 
is so significant that it must be considered in order to 
fully decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1975 rating decision which denied entitlement 
to service connection for residuals of a low back sprain is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the August 1975 rating decision 
denying service connection for low back disability is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the following decision, there is no detriment to 
the veteran by the Board's proceeding with the new and 
material evidence at this time.  

Factual Background

The evidence of record at the time of the August 1975 rating 
decision which denied service connection, in pertinent part, 
for residuals of a low back strain consisted of the veteran's 
service medical records. 

In January 1967, the veteran was a passenger in an automobile 
which was involved in an accident.  He sought treatment for 
low back pain at that time.  X-rays of the back were 
interpreted as normal.  The diagnosis was acute lumbosacral 
strain.  He was treated with several days of muscle relaxants 
and then light duty.  In October 1967, the veteran sought 
treatment for back pain which occurred after lifting a bomb 
container.  The assessment was acute lumbar sprain.  X-rays 
were interpreted as showing no fracture.  At the time of the 
service separation examination in January 1968, clinical 
evaluation of the spine was noted to be normal.  No pertinent 
abnormalities were noted.  

By rating decision dated in August 1975, the RO denied, in 
pertinent part, service connection for residuals of an acute 
low back sprain.  The RO determined that the back injury the 
veteran experienced in service was an acute injury without 
evidence of residuals at the time of the veteran's discharge.  
The veteran was informed of the rating decision and of his 
procedural and appellate rights in August 1975.  The veteran 
did not submit a notice of disagreement to this decision.  

Evidence received of record since the August 1975 rating 
decision includes duplicates of some service medical records, 
VA outpatient treatment records, statements from private 
physicians, and statements from the veteran.  

A June 1998 record from a private physician indicates that 
the veteran had a history of a motor vehicle accident several 
years prior which had resulted in low back pain since that 
time.  It was noted that the veteran had diffuse disc bulging 
and spinal stenosis.  

In January 1999, a private physician indicated that the 
veteran was unable to sit or stand for prolonged periods 
secondary to exacerbation of chronic back pain.  In March 
1999, a private physician diagnosed the veteran with 
depression, back pain and degenerative joint disease.  

A Statement of Attending Physician, dated in March 1999, is 
of record.  It was noted that the veteran had a history of 
chronic back and neck pain.  The veteran reported that he had 
been involved in a motor vehicle accident in 1995.  The 
diagnosis was chronic back pain.  

VA outpatient treatment records dated form December 1997 to 
September 1999 evidence intermittent complaints of and 
treatment for low back pain.  In April 1998, it was noted 
that the veteran initially injured his back in 1966 with 
worsening of symptoms.  In November 1998, it was noted that 
the veteran had a back injury secondary to a car accident and 
then was re-injured secondary to a fall.  In May 1999, he was 
issued a wheel chair.  It was noted that the veteran had 
chronic back pain since the 1960's after an motor vehicle 
accident.  

Criteria and Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran originally filed his claim of entitlement to 
service connection for low back disability in May 1975, and 
the claim was denied in an August 1975 rating decision.  He 
was informed of the decision and of his procedural and 
appellate rights in August 1975.  The veteran did not file a 
notice of disagreement to initiate an appeal from the August 
1975 decision, and that determination became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for a low back disability.  The claim was 
denied in August 1975 as the RO determined that there was no 
evidence of a chronic low back disability during active duty 
nor was there any evidence of the current existence of a low 
back disability at the time of the decision.  Evidence 
received subsequent to the August 1975 RO decision includes 
VA outpatient treatment records which evidence complaints of 
and treatment for low back pain.  A June 1998 record from a 
private physician indicates that the veteran had diffuse disc 
bulging and spinal stenosis.  The Board finds that this 
evidence bears directly and substantially upon the claim for 
service connection for a low back disability; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108.



ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability.  To this extent, the appeal is granted.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

